DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of formula (I) in the reply filed on 15 December 2020 is acknowledged.  Due to no prior art against the elected formula, a search against all of claim 1 has been done.  Claims 1-8, 16-23, 33, and 37-39 are pending and examined on the merits.
Information Disclosure Statement
The information disclosure statement filed 23 October 2018 is acknowledged and considered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 16-23, and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treatment of acute myeloid leukemia or myelodysplastic syndrome, does not reasonably provide enablement for treatment of the scope of tumors claimed .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988).  The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is ‘undue’, not ‘experimentation’” (Wands, 8 USPQ2sd 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations” (Wands, 8 USPQ2d 1404).  Among these factors are: (1) the nature of the invention; (2) the 

Consideration of the relevant factors sufficient to establish a prima facie case for lack of enablement is set forth herein below:

The nature of the invention and (2) the breadth of the claims:
The claims are drawn to treatment of acute myeloid leukemia or myeldysplastic syndrome, or a tumor having elevated H2.0-like homeobox (HLX) and/or elevated p21-activated kinase (PAK1) with compound of instant formula (I), (II), (III), or (IV).. Thus, the claims taken together with the specification imply a compound of instant formula (I), (II), (III), or (V) can treat a cancer related to PAK21.
The state of the prior art and (4) the predictability or unpredictability of the art:
PANDOLFI (Blood, 2015, 126 (9), 1118-1127) describes that PAK1 is inhibition si related to treatment of acute myeloid leukemia and myelodysplastic leukemia (abstract).
KICHINA (Expert Opinion on Therapeutic Targets, 2010, 14:7, 703-725) describes that more research is required to know the therapeutic benefit of PAK1 due to targeting specificity among other issues (page 716, column 2, paragraph 2 to page 717, column 2, paragraph 3).
The relative skill of those in the art:
While the artisan generally would have an advanced degree in treating a tumor related to PAK1 inhibition, their high level of skill and knowledge is insufficient to overcome the lack of understanding as to how PAK1 functions in the body or to overcome the art recognition that this disease is poorly understood and treatments have generally failed.
The amount of direction or guidance presented and the presence or absence of working examples:
The specification has provided guidance for treatment of acute myeloid leukemia or myelodysplastic syndrome.  
The specification does not provide guidance for treating the scope of tumors having elevated H2.0-like homeobox (HLX) and/or elevated H2.0-like p21-activated kinase.
The quantity of experimentation necessary:
.
Allowable Subject Matter
Claims 37-39 are allowed.  Claims 1-8, 16-23, and 33 are not allowable.
The following is a statement of reasons for the indication of allowable subject matter:  HAMMERMAN (WO 2016201370, published 15 December 2016) describes three compounds (page 113, row 3, columns 1 and 3; and page 113, row 2, column 2) which are used as transcription initiators.

    PNG
    media_image1.png
    187
    281
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    235
    280
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    237
    314
    media_image3.png
    Greyscale




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NOBLE E JARRELL/Primary Examiner, Art Unit 1699